Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,229,880. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent require substantially the same components: 
instant claim 1: reference claims 1 and 4, modular system with 1st, 2nd, and 3rd tanks; 
instant claim 2: reference claim 2, solid sorbent
 instant claim 4: reference claim 3, sorbents
instant claim 5: reference claim 4, array
instant claim 6: reference claim 1, mobile
instant claim 7: reference claim 6, extraction of lithium
instant claim 8: reference claim 7, sequential delivery 
instant claim 9: reference claim 8, solvent extraction
instant claim 10: reference claim 9 evaporative system.
Claims 1, and 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16,171,107 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of 16/171,107 falls within the scope of the examined claims. Application 16/171107 is a species or sub-genus of the instant claims, exclusive of the restriction of modular in this application. Modular according to Dictionary.com means composed of standardized units or sections for easy construction or flexible arrangement, individual tanks can be considered units or sections. Claims 1-6 of 16/171107 anticipate the claimed genus in this application and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus, as the reference patent requires substantially the same components: 
instant claim 1: reference claims 1 and 3, extraction system with 1st, 2nd, and 3rd tanks; 
instant claim 5: reference claim 3, array
instant claim 6: reference claims 1 and 5, mobile
instant claim 7: reference claim 1, extraction of lithium
instant claim 8: reference claim 6, sequential delivery.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 4-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 10-18 of copending Application No. 17,701,893 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent require substantially the same components: 
instant claim 1: reference claims 1 and 12, modular system with 1st, 2nd, and 3rd tanks; 
instant claim 2: reference claim 10, solid sorbent
 instant claim 4: reference claim 11, sorbents
instant claim 5: reference claim 12, array
instant claim 6: reference claims 1 and 13, mobile
instant claim 7: reference claim 14, extraction of lithium
instant claim 8: reference claim 15, sequential delivery 
instant claim 9: reference claim 16, solvent extraction
instant claim 10: reference claim 17 evaporative system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
Claim 1 recites a concentration membrane, while membranes are known in the art, the specification indicates the concentration membrane may also be an evaporation pond, a boiler system, evaporative coolers, or other systems that concentrate the amount of desired constituent ([0054]).
Claim 1 recites a purification membrane, while membranes are known in the art, the specification indicates the purification membrane may be defined as a cross-flow membrane, nanofiltration or other type of filtration membrane, and ion-exchange resin, a solvent extraction system, and or other purification devices ([0052]).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 recites an interconnection system, while the specification does not describe structure to perform this function, the drawings indicate a series of pipes and valves to direct the brine.
Claim 3 recites a post-processing module, the specification references purification modules that further remove impurities or concentrates output ([0075]), and items 500, 504, and 508, but there is no corresponding structure indicated, simply boxes on the drawings.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites a post-processing module, the specification refers to items 500, 504, and 508, but there is no corresponding structure indicated, simply boxes on the drawings.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation post-processing module invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 3 recites a post-processing module, the specification refers to items 500, 504, and 508, but there is no corresponding structure indicated, simply boxes on the drawings.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 7 recites the limitation the desired constituent.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (U.S. Patent No. 9527753), in view of Milner, (US PG Pub 2014/0216946), in view of Harrison (U.S. Patent No. 9764318).
Regarding claim 1, Harrison ‘753 teaches selective removal of compounds from brines (col 2 lines 7-15), where brine refers to any aqueous solution containing dissolved metals in water, and can be of natural origin or industrial, for example ore leaching mineral dressing, and the like (col 4 lines 26-51), lithium can be one of the compounds removed (col 5 line 63 – col 6 line 53), a brine stream supplied to at least one intercalated lithium absorbent column 18 to absorb and isolate lithium chloride, an amount of sorbent material to extract at least one constituent from the brine (Col 6 lines 60-62), which can include more than one column, including subsequent columns, which imply that there are at least two columns in addition to the first (meeting the second and third tank limitations), an extraction system comprising a first tank, a second tank, and a third tank; and membranes are known to selectively remove ions, and allow other materials to pass through (col 6 lines 23-66), further that concentrated solution can be supplied to an electrochemical cell which includes a permeable membrane (col 8 lines 64-67), and the membrane can be any suitable membrane (col 10 lines 3-14), a membrane for processing at least the processed constituent into at least one output stream.
Harrison ‘753 teaches the system described is composed of a set of parts, conforming to the limitation of a modular system (Col 6 line 60 – Col 7 line 5, Figures 1-4); Alternatively Milner teaches modular wastewater treatment systems and methods, including extracting salt or other chemicals for reuse (abstract), for treatment of, for example, oil and gas wastewater, frac flowback water, and produced water, providing for the reclamation of resources from waste streams such as those resulting from oil and gas production, in order to render the waste streams suitable for reuse, recovery, or disposal ([0037]), including lithium recovery ([0051]), some embodiments may be modular, such that one or more units may be replaced individually within the system, and such that the entire system or a portion can be a mobile device, such as a trailer ([0034]). It would have been obvious to one of skill in the art incorporate the modularity of Milner into the taught system in order to allow one or for more units to be replaced individually within the system ([0034]), and for easy transportation to treatment sites ([0011]).
Harrison ‘753 teaches the system can include more than one column, including subsequent columns, which imply that there are at least two columns in addition to the first (meeting the second and third tank limitations), a first tank, a second tank, and a third tank. Alternatively Harrison ‘318 teaches methods for the selective removal of lithium from brines, including oilfield brines, and sorbent compositions and methods for the recovery of lithium (col 2 lines 27-35), which includes an extraction and recovery apparatus, such as a column, that includes a sorbent composition (col 3 lines 30-35), valves control the input of fluid, and that it is understood that the apparatus can include multiple columns, the columns can operate in parallel, or alternate, such that while one is being loaded, the second is being loaded, or in series, or in a merry-go-round having at least 3 columns (col 11 lines 27-48) a first tank, a second tank, and a third tank. 
It would have been obvious to one of ordinary skill in the art to incorporate column arrangement of Harrison ‘318 in order to allow for use of columns while parts of the system are being regenerated, thus ensuring compete and efficient use of all the lithium capacity of the sorbent (col 11 lines 27-48).
Harrison ‘753 teaches it is understood that the apparatus can include various valves and control devices for controlling the flow of the solution (col 7 lines 51-54), an interconnection system. Alternatively Harrison ‘318 teaches methods for the selective removal of lithium from brines, including oilfield brines, and sorbent compositions and methods for the recovery of lithium (col 2 lines 27-35), which includes an extraction and recovery apparatus, such as a column, that includes a sorbent composition (col 3 lines 30-35), valves control the input of fluid, that apparatus includes two columns, packed with sorbent material, and it is understood that the apparatus can include a single column, or multiple columns, the columns operate in parallel, or alternate, such that while one is being loaded, the second is being loaded, or in series, or in a merry-go-round, having at least 3 columns (col 11 lines 27-48), and various valves are used to control and direct the flow, including allowing for reverse and wash operations (col 11 line 7- col 12 line 8), an interconnection system for selectively directing the brine.
It would have been obvious to one of ordinary skill in the art to incorporate the interconnection system and column arrangement of Harrison ‘318 in order to allow for use of columns while parts of the system are being regenerated, thus ensuring compete and efficient use of all the lithium capacity of the sorbent (col 11 lines 27-48).
Regarding claim 2, the extraction system of claim 1 is taught above. Harrison ‘753 further discloses a solid sorbent material (Col 7 lines 6-7) where the sorbent is lithium alumina intercalate particles.
Regarding claim 3, the extraction system of claim 1 is taught above. Harrison ‘753 further discloses purification or concentration steps, lithium concentration means 26, a post processing module, which additionally concentrates, purifies, and or processes the at least one output stream (Col 8 lines 38-67 and Fig. 2 - Fig. 4).
Regarding claim 4, Harrison ‘753 further discloses a lithium alumina sorbent material (Col 7 lines 7-8), the sorbent material is at least one of lithium aluminate, aluminum-based materials, aluminum-oxygen based materials, manganese, manganese oxides, gallium-based materials, cobalt oxides, transition metal oxides, transition metal sulfides, transition metal phosphates, aluminum phosphates, gallium phosphates, antimony oxides, antimony phosphates, tin oxides, tin phosphates, silicon- based materials, germanium-based materials, transition metal silicates, aluminum-gallium silicates, germanium, tin, antimony silicates, sulfides, titanates, indiumates, indium tin oxides, mixed transition metal oxides, phosphates, organophosphates, polymers containing organophosphates, polyethers, ion-exchange resins, bohemite-based materials, aluminum- oxyhydroxides, activated alumina, or a combination thereof. 
Regarding claim 5, the extraction system of claim 1 is taught above. Harrison ‘753 further teaches the column may include a method of distributing liquid and support for the extraction media and can include fritted ends and other like means such as supports of glass wool or perforated plates, separating the tank into a plurality of regions, thus forming an array, one of the tanks is an array (Col 7 lines 14-19).
Regarding claim 6, the extraction system of claim 1 is taught above. Milner teaches that the entire system or a portion can be a mobile device, such as a trailer ([0034]). 
Regarding claim 7, the extraction system of claim 1 is taught above. Harrison further discloses lithium as an extracted constituent (Col 2 lines 5-24).
Regarding claim 8, the extraction system of claim 1 is taught above. Harrison ‘318 discloses the columns can be operated in series, in parallel, or in a merry-go-round (col 11 lines 27-48), sequentially delivering the brine input stream to the first tank, the second tank, and then to the third tank.
Regarding claim 9, the extraction system of claim 1 is taught above. Harrison ‘753 further teaches the process can include one or more separation-purification steps (Col 10 lines 3-18), and manganese and zinc can be extracted using solvent extraction techniques (col 15 lines 30-32), with solvent extraction steps in various embodiments, see solvent extraction steps 230, 450, 650, 750, 840, 1050, the specification ([0052]) discloses solvent extraction as an example of a purification membrane, and as such Harrison also discloses a solvent extraction system, see solvent extraction steps 450, 650, 750, the purification membrane comprises a solvent extraction system.
Regarding claim 10, the extraction system of claim 1 is taught above. Harrison ‘753 further teaches the process can include purification or concentration prior to being provided to an electrolytic process (col 8 lines 37-67), and concentration means can include evaporation, an evaporation step (Col 8 lines 47-52), in which the concentration membrane is an evaporation system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison (U.S. Patent No. 9527753), in view of Milner, (US PG Pub 2014/0216946), in view of Harrison (U.S. Patent No. 9764318), in view of Chung (US PG Pub 2011/0174739) and Kou (CN 102031368).
Regarding claim 5, Harrison ‘753 teaches the column may include a method of distributing liquid and support for the extraction media and can include fritted ends and other like means such as supports of glass wool or perforated plates, separating the tank into a plurality of regions, thus forming an array, one of the tanks is an array (Col 7 lines 14-19).
Alternatively, Chung and Kou each teach lithium extraction systems with multiple columns, and where tanks are arrays of tanks. Chung teaches lithium recovery (abstract), reaction section 22 with one or more multi-stage columns with manganese oxide to absorb lithium from seawater (Fig. 4, [0089-0097]), multi-stage columns with a plate between stages, maximizing flow, contact reaction, and diffusivity ([0095]). Kou teaches extracting lithium from brine (abstract), at least 2 columns, connected in series (Fig. 1, [0080]), and sets of columns within columns (claim 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777